                 Case 1:20-cv-00493-VEC Document 9 Filed 04/09/20 Page 1 of 2

      Sheehan & Associates, P.C.                          505 Northern Blvd Ste 311, Great Neck NY 11021-5101
      spencer@spencersheehan.com                                       tel. 516.303.0552     fax 516.234.7800

                                                                    April 9, 2020          USDC SDNY
      District Judge Valerie E. Caproni                                                    DOCUMENT


                                          MEMO ENDORSED
      United States District Court                                                         ELECTRONICALLY FILED
      Southern District of New York                                                        DOC #:
      40 Foley Square                                                                      DATE FILED: 04/09/2020
      New York, NY 10007
                                                             Re: 1:20-cv-00493-VEC
                                                                 Pichardo v. Only What You Need, Inc.
      Dear District Judge Caproni:

              This office represents the plaintiff. In accordance with your Honor's Individual Practices
      in Civil Cases, plaintiff requests an adjournment of the conference scheduled for Friday, April 17,
      2020 and corresponding pre-conference submissions to be filed no later than Friday, April 10,
      2020 and an extension of defendant’s time to answer or respond to the complaint from Friday,
      April 17, 2020 to Friday, May 22, 2020.

              There has been one previous request for adjournment of the conference, which was granted.
      There have been no previous requests for an extension of defendant’s time to answer or respond
      to the complaint. At the time the undersigned requested the prior adjournment of the conference,
      defendant had not returned the waiver of service. Following that request, I attempted to contact
      defendant through its website, telephone, email and social media, wherein I identified myself and
      requested that someone with proper authority contact my office at their earliest convenience. I did
      not receive a response to these messages.

              I had expected a representative of defendant would contact me in mid-March though realize
      this may have been complicated by the COVID-19 pandemic. Earlier today, I contacted a process
      server in Delaware, defendant’s formation state, and requested defendant’s registered agent be
      served with process. While I believe some process servers in Delaware may still be working and
      that I will be able to effect service by April 17, 2020, plaintiff requests the opportunity to proceed
      via a waiver of service to provide defendant or its counsel extra time under the present
      circumstances.

              Thank you for your attention to this matter.
                                                                    Respectfully submitted,
Due to the curtailment of courthouse operations, the April 17,      /s/Spencer Sheehan
2020, initial conference is adjourned to May 29, 2020, at           Spencer Sheehan
10:00 A.M. Joint pre-conference submissions are due by May
21, 2020. If no waiver of service is executed, Plaintiff must
file proof of service by May 1, 2020, or else show cause why
the case should not be dismissed pursuant to Rule 4(m).

SO ORDERED.                Date: 04/09/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
          Case 1:20-cv-00493-VEC Document 9 Filed 04/09/20 Page 2 of 2



                                       Certificate of Service

I certify that on April 9, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
